Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2020 has been entered.

Status of Claims

	Amendment filed 09/28/2020 is acknowledged.  Claims 1-13,27,29 are pending. 

Applicant’s arguments have been fully considered and are either moot in view of new grounds of rejections or are addressed in revised rejections.
112-2 AIA 1 0 1___1 0 1
101 
    Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:


Claims 1-13,27 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.


The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims are directed to a process, i.e. to one of statutory categories of invention.  


Step 2A Prong One.

With regard to 2A Prong One,  under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.

Steps drawn to a mental process recited in the claims include selecting an initial set of sequences, transforming the initial set of sequences to features, dividing the initial 

Applicant argues that  based on the specification, transformations addressed in the claims mandate the use of a computer and is not just a mental process that can be performed in the human mind.  In response, first, no use of a computer or processor is addressed in claim 1. Even if the method has been claimed as “computer-implemented”, there are no specifics in the claims that the method  steps are clearly rooted in computer technology and are not able to be performed in human mind. The mere nominal recitation of involvement of a computer  does not take the claim limitation out of the mental processes grouping.  Thus, the claims are viewed as reciting steps drawn to a mental process.
 Further, with regard to steps of creating, validating, and using a “model” (i.e., correlating sequence features with expression levels) using “supervised machine learning” (in claim 1, and  claims 7-10),  other than reciting a statistical framework and its particular embodiments, such as decision tree, support vector machine, neural network, nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims of what a particular “supervised learning model”,  and it is not clear that that the above steps are necessarily rooted in computer technology and are not able to be performed in human mind.  If they are to be considered necessarily rooted in computer technology, the steps are further addressed in step 2B of the analysis. 
Step 2A Prong Two.


The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.
With regard to steps drawn to utilizing supervised machine learning, there is no  inventive concept beyond the abstract idea of correlating and comparing data.  Rather, all of the innovative features were basically combining various mathematical algorithms to do a better job of processing data.  The additional element of using  supervised machine learning (if it is to be considered as element in addition to claim elements drawn to abstract idea) is viewed either as a token element used for its intended purpose, and therefore is not improved.
 
 
 The step of expressing a protein is viewed as insignificant post-solution activity.  The claims are amended to address as the last step, expressing the membrane protein sequences by inserting the membrane protein sequences of the experimentation subset into a host to measure expression levels for each membrane protein sequence, the 

Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   

Expressing a protein, even if it is viewed as an additional practical limitation, comprises using results of the computational steps addressed above to make a protein . 
Further, with regard to supervised machine learning (as in claim 1), and its particular embodiments (as in claims 7-9), machine learning models, such as model obtained by a statistical framework, e.g., support vector machines or a neural networks, are a well known and routine method of data analysis in bioinformatics.  See, for example, reviews of Ning et al. (DRUG DEVELOPMENT RESEARCH 72, p.138–146, 2011), Murphy et al. (Nature Chemical Biology, 7, 327-330, 2011), Hecht et al. (DRUG DEVELOPMENT RESEARCH 72, p. 53–65, 2011).  In particular, supervised machine learning is known to be applied to correlating protein sequence features with protein expression levels. See Welsh et al. (PLOS ONE, 4(9): e7002, 1-10, 2009), Yang et al (Journal of Theoretical Biology, 2014, 61-73).

For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter. 
Claim Rejections - 35 USC §  103.


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
It is further noted that the Supreme Court decision in KSR Intl. Co. v. Teleflex Inc. rejected the rigid approach of applying a strict TSM test as the sole basis for obviousness and that the analysis for obviousness need not seek out precise teachings directed to the specific subject matter of a claim. Further the decision set forth that the analysis can take into account the inferences and creative steps that a person of ordinary skill in the art could employ and that a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. Further, the decision set forth that a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  

s 1-13,27  are rejected under 35 U.S.C. 103(a) as being unpatentable over Welsh et al. (PLOS ONE,  4(9): e7002, 1-10, 2009) taken together with  Yang et al (Journal of Theoretical Biology, 2014, 61-73) 
Welsh et al. (PLOS ONE,  4(9): e7002, 1-10, 2009) address relationship between protein expression and protein and gene sequence characteristics. Welsh et al. teach   correlation of sequence features, such as codon usage,  with protein expression levels using a machine-learning models. The predictive value of the correlations obtained by using machine-learning models is confirmed by designing and testing several new sequences and confirming that expression levels of these genes were high and well predicted.
Although Welsh et al. conclude that replication of their methodology should allow similar design algorithms to be derived for any expression system, they do not teach expression level prediction, for, specifically, membrane proteins. 


Yang et al (Journal of Theoretical Biology, 2014, 61-73) teach that machine learning classifiers based on various sequence characteristics, such as codon usage indices, mRNA expression levels, protein complexity and physicochemical properties,  can be used for the prediction of various protein subcellular localizations, including membranes. 

One of ordinary skill in the art would have recognized that applying  the known technique of predicting protein expression based on sequence characteristics to predict 

Further, with regard to claims 1-13,27, if there are any differences between Applicant’s claimed method and that of the prior art, the differences would be appear minor in nature.  It would be conventional and within the skill of the art to select both membrane proteins used both in testing the model and being analyzed (claims 2-4, 11-13), verify validity of the model by using proteins with known expression, ranking proteins of interest, as well as particular machine learning algorithms known in the art (see for example references addressed in rejection under USC 35, paragraph 101 above), and the selection of appropriate protein sets and computational methods is conventional and within the skill in the art to which this invention pertains.




Conclusion.
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631